Citation Nr: 0716050	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-25 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
left testicle hematoma resulting in orchietomy; right 
hydrocele; rectal abscess and homorrhoidal prolapse.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION


The veteran served on active duty from July 23, 1959 to 
September 10, 1959.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from November 2000 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which denied the 
benefits sought on appeal.

The veteran appeared before the Board in March 2007 and 
testified before the undersigned.  A transcript is of record.

The issue of entitlement to compensation under 38 U.S.C. § 
1151 for a left testicle hematoma resulting in orchietomy; 
right hydrocele; rectal abscess and homorrhoidal prolapse is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in November 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in an October 2006 supplemental statement of 
the case.  March 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Dingness/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.




Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of Hepatitis C.

The veteran was diagnosed with Hepatitis C in 1998.

In a December 1998 treatment record, Dr. TJD of Digestive 
Disease Consultants, opined that the veteran's risk factor 
for Hepatitis C was a probable transfusion in the past during 
one of his orthopedic operations.  

In August 2000 treatment records, Dr. TJD opined that the 
veteran's Hepatitis C was contracted in the military since 
that was his only risk factor and he had blood exposure at 
this time.

In a May 2003 letter, Dr. TJD stated that he had been 
treating the veteran since 1990 for a variety of 
gastrointestinal disorders.  Dr. TJD stated that after 
reviewing the veteran's records and discussing the issue with 
him, he opined the most likely source of his Hepatitis C was 
due to his handling of blood and blood products while in the 
military.  Dr. TJD stated he could find no evidence that the 
veteran received a blood transfusion during any of his 
surgical procedures.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for Hepatitis C.

Service medical records are negative for any complaints, 
treatment, or diagnosis of Hepatitis C. 

A May 2003 letter from Dr. TJD linked the veteran's Hepatitis 
C to military service. Notably, however, the May 2003 
statement did not provide any medical evidence to support the 
statement made and contradicts his December 1998 statement 
that the veteran's risk factor for Hepatitis C was a probable 
transfusion in the past during one of his orthopedic 
operations.  Further, the physician did not base his opinion 
on any incident in service or any medical reports in the 
file. The physician also did not indicate if he had reviewed 
the veteran's claims file prior to rendering this opinion. 
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence." Swann v. Brown, 5 Vet.App. 229, 233 (1993). For 
this reason, the medical statement dated in May 2003 is 
inadequate to establish a connection between the veteran's 
Hepatitis C and service, and such a connection is an 
essential element in a claim for service connection.

Further, when a medical opinion relies at least partially on 
the veteran's rendition of his medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran. Swann v. Brown, 5 Vet. App. 229 (1993). Hence, the 
Board concludes that Dr. TJD's opinion has minimal probative 
value.

In this case, therefore, there is no competent evidence that 
has been submitted linking Hepatitis C to service.  Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of a compensably disabling Hepatitis 
C disorder within the first post-service year.  Indeed, 
Hepatitis C for VA purposes was not clinically demonstrated 
prior to 1998.  Hence, at best, the evidence shows a 
considerable length of time between the veteran's separation 
from service and his initial diagnosis of Hepatitis C.  Given 
the length of time between the veteran's separation from 
active duty, approximately 40 years, and the diagnosis of 
Hepatitis C, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Although the veteran has claimed that he was exposed to blood 
and other bodily fluids while on duty, there is no evidence 
to corroborate that claim or to corroborate that he was in 
fact exposed to the Hepatitis C virus during service.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER


Entitlement to service connection for Hepatitis C is denied.



REMAND

The veteran underwent surgery in February 1999 at VA for a 
left inguinal exploration, exploration for testis; a left 
varicocelectomy, revise spermatic cord veins; and a left 
orchiopexy, suspension of testis.  

In June 2000, the veteran underwent surgery at New Britain 
General Hospital where Dr. RC performed a left inguinal 
exploration and a radical left orchiectomy.  

The veteran's contends he is entitled to compensation under 
38 U.S.C. § 1151 for complications of the February 1999 VA 
surgery, a left testicle hematoma resulting in orchietomy; 
right hydrocele; rectal abscess, and homorrhoidal prolapse.

The provisions of 38 U.S.C.A. § 1151 provide, in relevant 
part, as follows:

(a) Compensation under this chapter ... shall be awarded for 
a qualifying additional disability ... of a veteran in the 
same manner as if such additional disability ... were 
service[]connected. For purposes of this section, a 
disability ... is a qualifying additional disability ... if 
the disability ... was not the result of the veteran's 
willful misconduct and--

(1) the disability ... was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of [38 U.S.C.], and the proximate cause of 
the disability ... was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable...

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the medical treatment upon which the claim is based to his 
condition after such treatment has stopped. 38 C.F.R. § 
3.361(b).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
additional disability. Merely showing that a veteran received 
treatment and that he has an additional disability does not 
establish cause. 38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause. To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Board finds that further development is in order.  Hence, 
a remand is required.



Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since September 2004 for his 
claimed complications of an orchietomy; 
right hydrocele; rectal abscess and 
homorrhoidal prolapse due to his February 
1999 VA surgery.  When the requested 
information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  The veteran should also be 
afforded an opportunity to submit any 
additional evidence, not already of record 
supporting his claim. 

2.  If the examiner of September 2004 is 
not available, the RO should schedule the 
veteran for a VA examination with a 
physician with appropriate expertise to 
ascertain the nature and likely etiology 
of the claimed complications as listed 
above. The claims folder must be provided 
to the examiner for review. The examiner 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed disability. All indicated tests 
should be conducted and those reports 
should be incorporated into the 
examination and associated with the claims 
file.  The following questions must be 
addressed:

a.  Does the veteran suffer from 
complications due to a February 1999 
surgery at VA to include an orchietomy; 
right hydrocele; rectal abscess and 
homorrhoidal prolapse?

b.  If he does, is it at least as likely 
as not that the complications were brought 
about by fault, carelessness, negligence, 
lack of proper skill, or error in judgment 
by VA in conducting the February 1999 
surgery? The physician should also opine 
whether the appellant's complications were 
an event reasonably foreseeable.

c.  If it is determined that there was no 
fault, carelessness, negligence, lack of 
proper skill, or error in judgment, and/or 
complications were an event reasonably 
foreseeable, the examiner should expressly 
say so and provide detailed reasons for 
such opinions.

The claims folders and a copy of this 
remand must be provided to and reviewed by 
the examiner prior to the examination.  
The examiner must give a complete 
rationale for all opinions given, to 
include a discussion of examination 
findings, historical records, and medical 
principles related to service.  The 
rationale for all opinions expressed 
should be provided. 

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and not 
received by VA as well as who has the duty 
to request evidence, then such development 
must be undertaken by VA. 38 U.S.C.A. §§ 
5100, 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159. (2006).

6.  Thereafter, the RO should readjudicate 
the claim of compensation under 38 U.S.C. 
§ 1151 for a left testicle hematoma 
resulting in orchietomy; right hydrocele; 
rectal abscess and homorrhoidal prolapse, 
based on all the evidence of record.  If 
any benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


